Citation Nr: 1741612	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-32 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for lung cancer, to include as due to herbicide exposure.

2.  Entitlement to special monthly compensation (SMC) based on the housebound criteria being met or being in need of regular aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and her Son

ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Army from September 1965 to September 1967, with service in Korea from March 1966 to April 1967.  He died in February 2013.  The appellant is his surviving spouse and has been accepted as a substitute in this matter pursuant to 38 U.S.C. § 5121A.  See October 2013 letter to appellant.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In September 2016, the appellant and her son testified before the undersigned at a videoconference hearing.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran raised the issue of service connection to lung cancer in a June 2012 claim.  See VA Form 21-526b.  The medical evidence confirms that the Veteran had lung cancer.  See, e.g., 05/30/12 VBMS, Private Treatment Records.  Lung cancer is one of the diseases presumed to be the result of herbicide exposure.  38 C.F.R. § 3.309(e).  The Veteran asserted that his lung cancer was due to herbicide exposure during service in Korea.  At the September 2016 Board hearing, the appellant, through her representative, asserted that the lung cancer could also be related to asbestos exposure in Korea.

The Veteran served in Korea from March 1966 to April 1967.  See 05/30/2012 VBMS, Military Personnel Records.  In a statement received February 13, 2013, the Veteran indicated that, while stationed at Camp Red Cloud, Korea, a truck brought 55 gallon barrels of some kind of chemical, that this chemical was sprayed around the building and the compound's perimeter, at least twice a year, and that the base was devoid of grass or weeds.  In a separate statement also received February 13, 2013, a fellow service member indicated that he served with the Veteran at Camp Red Cloud, and that he remembered hauling barrels on a truck and spraying around barracks and fences.  The record also contains copies of official Army documents, indicating that chemical herbicides were used along the southern boundary of the Korean DMZ from 1967 to 1969 by Republic of Korea Armed Forces as part of counter-infiltration operations.  See 10/27/11 VBMS, Third Party Correspondence; 12/27/2011 VBMS, Military Personnel Records.

In February 2013, the RO sent a request to the United States Army and Joint Service Records Research Center (JSRRC) for verification of herbicide exposure between March 1966 and May 1966.  In its February 2013 response, the JSRRC indicated the 1966 unit history indicated that the unit was located at La Guardia Airfield in Uijongbu, Camp Red Cloud, Korea, approximately 21 miles from the DMZ, but did not mention or report on Agent Orange or any chemicals being used, or 55 gallon barrels containing chemicals being brought in.  Similarly, the history did not document the use, storage, spraying, or transportation of herbicides, or mention any specific duties performed by the unit members near or along the DMZ.

The request to the JSRRC asked for verification of herbicide exposure between March 1966 and May 1966.  As would be expected, the JSRRC response focused on the 1966 unit history.  The Veteran's service in Korea, however, was from March 1966 to April 1967.  Further, the evidence suggests that any use of herbicides would have likely taken place in 1967.  As such, a second verification effort is necessary.

The AOJ should also verify the appellant's assertion that the Veteran was exposed to asbestos in Korea.  See September 2016 Board hearing transcript at 11.

Finally, because the outcome of the appeal for service connection of lung cancer could affect the adjudication of the claim for SMC, this issue must be remanded as intertwined and deferred pending adjudication of the service connection claim.

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to verify the Veteran's alleged herbicide exposure during service in Korea between March 1966 and April 1967.  The results of this development should be documented.

2.  Take appropriate action to verify the appellant's assertion that the Veteran was exposed to asbestos during service in Korea.  The results of this development should be documented.

3.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).


